internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-104669-00 date date distributing controlled estate of a b business x business y c d this letter responds to your date request for rulings concerning the federal_income_tax consequences of a proposed transaction summary of facts distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code that conducts business x and business y its one class of stock is owned percent by the estate of a and percent by a’s widow b the estate of a is expected to transfer its distributing shares to b pursuant to a’s will we have received financial information indicating that business x and business y each has had gross_income and operating_expenses representing an active business during each of the past five years c and d are key employees of business y and each wishes to purchase stock in an entity that conducts only business y further the taxpayer has submitted evidence from an independent insurance provider that the cost of liability insurance for business y would be reduced significantly if business y were separated from business x placing business y in a subsidiary or limited_liability_company owned partially by c plr-104669-00 -2- and d and partially by distributing would not satisfactorily achieve either goal in that i the new entity would be unable to enjoy the flowthrough benefits of subchapter_s of the code and ii the insurance cost saving can be attained only if the new entity is not owned in significant part by distributing proposed transaction to accommodate the wishes of c and d and to achieve the cost saving the following transaction is proposed i distributing will transfer all the assets of business y to newly formed wholly owned controlled in exchange for controlled voting_stock and the assumption by controlled of related liabilities the contribution ii distributing will distribute the controlled stock pro_rata to the estate of a and b the distribution iii within days after issuance of this letter_ruling c and d each will purchase for fair_market_value sufficient controlled stock from controlled to give each percent of the controlled stock outstanding after the purchases representations the taxpayer has made the following representations concerning the proposed transaction a no intercorporate debt will exist between distributing and controlled at the time of or after the distribution b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than as a shareholder of distributing c the five years of financial information submitted on behalf of business x and business y represent distributing’s present operation of each business and with regard to each business there has been no substantial operational change since the last financial statement submitted d following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees e the distribution is being carried out to provide c and d with significant equity interests in business y and to achieve significant cost savings the distribution is motivated in whole or substantial part by these corporate business purposes plr-104669-00 -3- f there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing or controlled after the transaction except for the distribution of distributing and controlled stock by the estate of a to a’s surviving_spouse b g there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each exceeds the liabilities assumed as determined under sec_357 by controlled j the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred k distributing has neither accumulated its receivables nor made any extraordinary payment of its payables in connection with the transaction l payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length m no two parties to the transaction are investment companies as defined in sec_368 and iv n distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the transaction and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of distributing or controlled o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock plr-104669-00 -4- rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the estate of a or b on its or her receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled and distributing stock in the hands of each shareholder after the distribution will equal the shareholder’s basis in the distributing stock held immediately before the distribution sec_358 the basis will be allocated between the controlled and distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 and c the holding_period of the controlled stock received by each shareholder will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats plr-104669-00 -5- we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative by wayne t murray sincerely assistant chief_counsel corporate senior technician reviewer branch
